


110 HR 3551 IH: Federal Merit System

U.S. House of Representatives
2007-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3551
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2007
			Mr. Davis of Illinois
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To reauthorize the Merit Systems Protection Board and the
		  Office of Special Counsel, to modify the procedures of the Merit Systems
		  Protection Board and the Office of Special Counsel, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Federal Merit System
			 Reauthorization Act of 2007.
			(b)Table of
			 contentsThe table of contents is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Authorization of appropriations.
					Sec. 3. Allegations of wrongdoing against Special Counsel or
				Deputy Special Counsel.
					Sec. 4. Discrimination on the basis of sexual orientation
				prohibited.
					Sec. 5. Procedures of the Merit Systems Protection
				Board.
					Sec. 6. Procedures of the Office of Special
				Counsel.
					Sec. 7. Reporting requirements.
				
			2.Authorization of
			 appropriations
			(a)Merit Systems
			 Protection BoardSection 8(a)(1) of the Whistleblower Protection
			 Act of 1989 (5 U.S.C. 5509 note) is amended by striking 2003, 2004,
			 2005, 2006, and 2007 and inserting 2008, 2009, and
			 2010.
			(b)Office of Special
			 CounselSection 8(a)(2) of the Whistleblower Protection Act of
			 1989 (5 U.S.C. 5509 note) is amended by striking 2003, 2004, 2005, 2006,
			 and 2007 and inserting 2008, 2009, and 2010.
			(c)Effective
			 dateThis section shall take effect as of October 1, 2007.
			3.Allegations of
			 wrongdoing against Special Counsel or Deputy Special Counsel
			(a)DefinitionsIn
			 this section—
				(1)the term
			 Special Counsel refers to the Special Counsel appointed under
			 section 1211(b) of title 5, United States Code;
				(2)the term
			 Integrity Committee refers to the Integrity Committee described in
			 Executive Order 12993 (relating to administrative allegations against
			 inspectors general) or its successor in function (as identified by the
			 President); and
				(3)the terms
			 wrongdoing and Inspector General have the same
			 respective meanings as under the Executive order cited in paragraph (2).
				(b)Authority of
			 Integrity Committee
				(1)In
			 generalAn allegation of wrongdoing against the Special Counsel
			 (or the Deputy Special Counsel) may be received, reviewed, and referred for
			 investigation by the Integrity Committee to the same extent and in the same
			 manner as in the case of an allegation against an Inspector General (or a
			 member of the staff of an Office of Inspector General), subject to the
			 requirement that the Special Counsel recuse himself or herself from the
			 consideration of any allegation brought under this subsection.
				(2)Coordination
			 with existing provisions of lawThis section does not eliminate
			 access to the Merit Systems Protection Board for review under section 7701 of
			 title 5, United States Code. To the extent that an allegation brought under
			 this subsection involves section 2302(b)(8) of such title, a failure to obtain
			 corrective action within 120 days after the date on which that allegation is
			 received by the Integrity Committee shall, for purposes of section 1221 of such
			 title, be considered to satisfy section 1214(a)(3)(B) of such title.
				(c)RegulationsThe
			 Integrity Committee may prescribe any rules or regulations necessary to carry
			 out this section, subject to such consultation or other requirements as might
			 otherwise apply.
			4.Discrimination on
			 the basis of sexual orientation prohibited
			(a)RepudiationIn
			 order to dispel any public confusion, Congress repudiates any assertion that
			 Federal employees are not protected from discrimination on the basis of sexual
			 orientation.
			(b)AffirmationIt
			 is the sense of Congress that, in the absence of the amendment made by
			 subsection (c), discrimination against Federal employees and applicants for
			 Federal employment on the basis of sexual orientation is prohibited by section
			 2302(b)(10) of title 5, United States Code.
			(c)Discrimination
			 based on sexual orientation prohibitedSection 2302(b)(1) of
			 title 5, United States Code, is amended—
				(1)in subparagraph
			 (D), by striking or at the end;
				(2)in subparagraph
			 (E), by inserting or at the end; and
				(3)by
			 adding at the end the following:
					
						(F)on the basis of
				sexual
				orientation;
						.
				5.Procedures of the
			 Merit Systems Protection Board
			(a)Proof of
			 exhaustion for individual right of actionSection 1221(a) of
			 title 5, United States Code, is amended—
				(1)by striking
			 (a) and inserting (a)(1); and
				(2)by adding at the
			 end the following:
					
						(2)For purposes of paragraph (1), an
				employee, former employee, or applicant for employment may demonstrate
				compliance with section 1214(a)(3)(B) by—
							(A)submitting a copy of the complaint or
				other pleading pursuant to which such employee, former employee, or applicant
				sought corrective action from the Special Counsel with respect to the personnel
				action involved; and
							(B)certifying that the Special Counsel
				did not provide notice of intent to seek such corrective action to such
				employee, former employee, or applicant within the 120-day period described in
				such section
				1214(a)(3)(B).
							.
				(b)Individual
			 requests for staysSection 1221(c) of title 5, United States
			 Code, is amended by striking paragraph (2) and inserting the following:
				
					(2)Any stay requested under paragraph
				(1) shall be granted within 10 calendar days (excluding Saturdays, Sundays, and
				legal holidays) after the date the request is made, if the Board determines
				that the employee, former employee, or applicant has demonstrated that
				protected activity described under section 2302(b)(8) was a contributing factor
				to the personnel action involved. If the stay request is denied, the employee,
				former employee, or applicant may submit an interlocutory appeal for expedited
				review by the
				Board.
					.
			(c)Joining
			 subsequent and related claims with pending litigation
				(1)In
			 generalSection 1221 of title 5, United States Code, is
			 amended—
					(A)by redesignating
			 subsections (h), (i), and (j) as subsections (i), (j), and (k), respectively;
			 and
					(B)inserting after
			 subsection (g) the following:
						
							(h)During a pending
				proceeding, subsequent personnel actions may be joined if the employee, former
				employee, or applicant for employment demonstrates that retaliation for
				protected activity at issue in the pending proceeding was a contributing factor
				to subsequent alleged prohibited personnel
				practices.
							.
					(2)Conforming
			 amendmentSection 1222 of title 5, United States Code, is amended
			 by striking section 1221(i) and inserting section
			 1221(j).
				(d)Procedural due
			 processSection 1204(b)(1) of title 5, United States Code, is
			 amended by inserting in accordance with regulations consistent with the
			 Federal Rules of Civil Procedure, so far as practicable before the
			 period.
			(e)Attorney
			 feesSection 7701(g)(1) of title 5, United States Code, is
			 amended by striking if the employee or applicant is the prevailing party
			 and and inserting if the claim or claims raised by the employee
			 or applicant were not frivolous, unreasonable, or groundless; the case was a
			 substantial or significant factor in the agency's action providing some relief
			 or benefit to the employee or applicant; and.
			6.Procedures of the
			 Office of Special Counsel
			(a)Investigations
			 of alleged prohibited personnel practicesSection 1212(e) of
			 title 5, United States Code, is amended by striking may prescribe such
			 regulations as may be necessary to perform the functions and inserting
			 shall prescribe such regulations as may be necessary to carry out
			 subsection (a)(2) and may prescribe any regulations necessary to carry out any
			 of the other functions.
			(b)Mandatory
			 communications with complainants
				(1)Contact
			 informationSection 1214(a)(1)(B) of title 5, United States Code,
			 is amended by striking clause (ii) and inserting the following:
					
						(ii)shall include the name and contact
				information of a person at the Office of Special Counsel who—
							(I)shall be responsible for
				interviewing the complainant and making recommendations to the Special Counsel
				regarding the allegations of the complainant; and
							(II)shall be available to respond to
				reasonable questions from the complainant regarding the investigation or review
				conducted by the Special Counsel, the relevant facts ascertained by the Special
				Counsel, and the law applicable to the allegations of the
				complainant.
							.
				(2)Statement after
			 termination of investigationSection 1214(a)(2)(A)(iv) of title
			 5, United States Code, is amended by striking a response and
			 inserting specific responses.
				(c)Qualifications
			 of Special CounselThe third sentence of section 1211(b) of title
			 5, United States Code, is amended by striking position. and
			 inserting position and has professional experience that demonstrates an
			 understanding of and a commitment to protecting the merit based civil
			 service..
			(d)Alternative
			 dispute resolution program of the Office of Special CounselSection 1212 of title 5, United States
			 Code, is amended by adding at the end the following:
				
					(h)The Office of Special Counsel shall by
				regulation provide for one or more alternative methods for settling matters
				subject to the jurisdiction of the Office which shall be applicable at the
				election of an employee, former employee, or applicant for employment or at the
				direction of the Special Counsel with the consent of the employee, former
				employee, or applicant concerned. In order to carry out this subsection, the
				Special Counsel shall provide for appropriate offices in the District of
				Columbia and other appropriate
				locations.
					.
			(e)Substantial
			 likelihood determinationsSection 1213 of title 5, United States
			 Code, is amended—
				(1)in subsection (b),
			 by striking 15 days and inserting 45 days; and
				(2)in
			 subsection (c)(1), by inserting , after consulting with the person who
			 made the disclosure on how to characterize the issues, after
			 appropriate agency head.
				(f)Determination of
			 statutory requirements metSection 1213(e) of title 5, United
			 States Code, is amended—
				(1)in
			 paragraph (3), by striking subsection (e)(1) and inserting
			 paragraph (1);
				(2)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and
				(3)by inserting after
			 paragraph (2) the following:
					
						(3)Upon receipt of any report of the
				head of an agency required under subsection (c), if the Special Counsel is
				unable to make a determination under paragraph (2)(A) or (B), the Special
				Counsel shall require the agency head to submit any additional information
				necessary for the Special Counsel to make such determinations before any
				information is transmitted under paragraph
				(4).
						.
				(g)Public and
			 internet access for agency investigationsSection 1219 of title
			 5, United States Code, is amended by striking subsections (a) and (b) and
			 inserting the following:
				
					(a)The Special Counsel
				shall maintain and make available to the public (including on the website of
				the Office of Special Counsel)—
						(1)a list of
				noncriminal matters referred to heads of agencies under subsection (c) of
				section 1213, together with—
							(A)reports from heads
				of agencies under subsection (c)(1)(B) of such section relating to such
				matters;
							(B)comments submitted under subsection (e)(1)
				of such section relating to such matters, if the person making the disclosure
				consents; and
							(C)comments or
				recommendations by the Special Counsel under subsection (e)(4) of such section
				relating to such matters;
							(2)a list of matters
				referred to heads of agencies under section 1215(c)(2);
						(3)a list of matters
				referred to heads of agencies under subsection (e) of section 1214, together
				with certifications from heads of agencies under such subsection; and
						(4)reports from heads
				of agencies under section 1213(g)(1).
						(b)The Special
				Counsel shall take steps to ensure that any list or report made available to
				the public or placed on the website of the Office of Special Counsel under this
				section does not contain any information the disclosure of which is prohibited
				by law or by Executive order requiring that information be kept secret in the
				interest of national defense or the conduct of foreign
				affairs.
					.
			7.Reporting
			 requirements
			(a)Merit Systems
			 Protection BoardEach annual report submitted by the Merit
			 Systems Protection Board under section 1206 of title 5, United States Code,
			 shall, with respect to the period covered by such report, include—
				(1)the number of cases
			 and alleged violations of section 2302 of such title 5 filed with the Board for
			 each agency, itemized for each prohibited personnel practice;
				(2)the number of
			 cases and alleged violations of section 2302 of such title 5 that the Board
			 determines for each agency, itemized for each prohibited personnel practice and
			 compared to the total number of cases and allegations filed with the Board for
			 each, both with respect to the initial decisions by administrative judges and
			 final Board decisions;
				(3)the number of
			 cases and allegations in which corrective action was provided, compared to the
			 total number of cases and allegations filed with the Board for each, itemized
			 separately for settlements and final Board decisions; and
				(4)with respect to
			 paragraphs (8) and (9) of section 2302 (b) of such title 5, the number of cases
			 in which the Board has ruled in favor of the employee on the merits of the
			 claim compared to the total number of cases and allegations filed with the
			 Board for each, where findings of fact and conclusions of law were issued on
			 whether those provisions were violated, independent from cases disposed by
			 procedural determinations, including a separate itemization of both initial
			 decisions by administrative judges and final Board decisions for each
			 category.
				(b)Office of Special
			 CounselEach annual report submitted under section 1218 of title
			 5, United States Code, by the Special Counsel or an employee designated by the
			 Special Counsel shall, with respect to the period covered by such report,
			 include—
				(1)the number of cases
			 and allegations for each prohibited personnel practice, delineated by type of
			 prohibited personnel practice;
				(2)for each type of
			 prohibited personnel practice, the number of cases and allegations as to which
			 the Office of Special Counsel found reasonable grounds to believe section 2302
			 of such title 5 had been violated;
				(3)for each type of
			 prohibited personnel practice, the number of cases and allegations as to which
			 the Office of Special Counsel referred the complaint for full field
			 investigation;
				(4)for each
			 prohibited personnel practice, the number of cases and allegations as to which
			 the Office of Special Counsel recommended corrective action;
				(5)for each
			 prohibited personnel practice, the number of cases and allegations as to which
			 the Office of Special Counsel conducted a mediation or other form of
			 alternative dispute resolution, with statistics and illustrative examples
			 describing the results with particularity;
				(6)the number of
			 instances in which the Office of Special Counsel referred disclosures submitted
			 under section 1213 of such title 5 to an agency head, without any finding under
			 subsection (c) or (g) of such section;
				(7)a
			 statistical tabulation of results for each customer satisfaction survey
			 question, both with respect to allegations of prohibited personnel practice
			 submitted under section 1214 of such title 5 and disclosures submitted under
			 section 1213 of such title; and
				(8)for each provision
			 under section 1216(a) (1) through (5) and (c) of such title 5, the number of
			 cases and allegations, the number of field investigations opened, the number of
			 instances in which corrective action was sought, and the number of instances in
			 which corrective action was obtained.
				(c)Annual
			 surveySection 13(a) of the Act entitled An Act to
			 reauthorize the Office of Special Counsel, and for other purposes,
			 approved October 29, 1994 (5 U.S.C. 1212 note; Public Law 103–424) is amended
			 in the first sentence by inserting , including individuals who disclose
			 information to the Office of Special Counsel under section 1213 before
			 the period.
			
